Title: From Abigail Smith Adams to William Steuben Smith, 30 August 1815
From: Adams, Abigail Smith
To: Smith, William Steuben



Dear Sir
Quincy 30th 1815

Inclosed are two Letters which I received last evening with a Letter from your Brother Uncle, and your Aunt Sister, to me. his bears date 17 july. he Says the Commercial Treaty was signd the 3d of this Month, and that mr Gallatin and Clay have Saild for Nyork with it. it is only for four years duration.
His Situation in England is not like to be very agreable, either to him or to her; and he will be obliged to quit it, if the Government do not allow him an outfit, which She writes it is thought they will not. You know what his Sacrifice must have been in Russia, and when he quitted it, that it must have been at a great loss of various articles. With respect to our foreign Embassys our Country has always been a penny wise and a pound foolish. a public Minister is exposed to many mortifications upon this account, and few if any of his countrymen, who visit him, and wish to be noticed by him (many of whom ought so to be,) can form an opinion of his true Situation, or the necessary expences he is at to Support his Station—
I cannot give your Brother any Encouragement, as I have not a line from mr A upon the Subject nor did I write to him upon the Subject, untill I found he was to be consulted—I fear he would feel pretty much as George and John do very home Sick.
we are all well: my Love to mrs Smith / From your affectionate GM.

A Adams